Title: From James Madison to James Barbour, 26 February 1814
From: Madison, James
To: Barbour, James


        
          Sir
          Washington Feby. 26. 1814.
        
        Your letter of the 17th. inst. accompanied by a Resolution of the House of Delegates of Virginia has been duly received.
        An Engineer has been designated to make a further examination & report, with respect to Fort Powhatan; and it is intended to strengthen its works, and to place therein a suitable Garrison. Accept assurances of my consideration and esteem
        
          James Madison
        
      